Citation Nr: 1629787	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD) of the sacroiliac joints with residuals of a fracture of the 12th thoracic (T12) vertebra.

2.  Entitlement to service connection for osteoarthritic changes, left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to October 1986 and from May 1987 to September 1994 in the United States Army.  The Veteran also had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) from 1995 to 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St.Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

In May 2010, the Veteran initially requested local RO hearing with a hearing officer.  However, in October 2010 he withdrew his request for a hearing.  Thus, the Board finds that the request for a hearing was withdrawn.  The most recent SSOC in this matter was issued in June 2014.  Additional, pertinent evidence has been received since the issuance of the SSOC.  In July 2014, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. §20.1304(c) (2015).

The Veteran initially requested a local hearing with a regional office hearing officer in his May 2010 VA Form 9.  However, in October 2010 the Veteran withdrew this request for a hearing.  Thus, the hearing request is deemed withdrawn.

As discussed in detail below, the Veteran submitted a February 2016 notice of disagreement (NOD) to a January 2016 rating decision regarding service a left hip disability.  However, the RO has not issued a statement of the case (SOC) for this issue.  For this reason, this issue has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for osteoarthritic changes, left hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's lumbosacral strain with degenerative joint disease (DJD) of the sacroiliac joints with residuals of a fracture of the 12th thoracic (T12) vertebra was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less with pain and flare-ups.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 40 percent rating, but no higher, for lumbosacral strain with degenerative joint disease (DJD) of the sacroiliac joints with residuals of a fracture of the 12th thoracic (T12) vertebra have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.71a, Diagnostic Code 5242 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard May 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.
The Veteran was provided VA medical examinations in October 2008, November 2010, and May 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

This matter was previously before the Board in December 2012 at which time it was remanded to the RO to associate additional medical evidence and to provide the Veteran with a new VA examination.  Such records were obtained, and a new VA examination was conducted in May 2014.  As such, there has been substantial compliance with the Board's directives.  Se Stegall v. West, 22 Vet. App. 97, 105 (2008).  Thus, VA's duty to assist has been met.

II. Increased Rating Claim

The Veteran asserts that his service-connected low back disability is more severe than currently rated because of the pain he experiences and the activities he can no longer undertake. 

The appeal period before the Board begins April 14, 2008, the date the VA received the claim for an increased rating, plus the one-year look-back period.  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The General Rating Formula for disabilities pertaining to the spine provides for 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable akylosis of the entire thoracolumbar spine; a 30 percent evaluation for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a) (2015), Diagnostic Code 5237.

Additionally, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71(a) (2015), General Rating Formula, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Also, the United States Court of Appeals for Veterans Claims (Court) has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71(a) (2015), DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a) (2015), DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a) (2015), DC 5243, Note (1).

Facts

In an April 2007 treatment note, the Veteran complained of chronic low back pain.  In another treatment note from the same month, the Veteran complained of daily pain in the mid-low lumbar musculature as well as the sacroiliac joint.  X-rays revealed degenerative joint disease.  The Veteran reported stiffness in his back lasting longer than 1 hour on a daily basis.  The pain ranged from four out of ten to a ten.  

The Veteran received his first VA examination during the appeal period in October 2008.  In the examination report the Veteran noted that back pain was present every day and flare-ups would occur during cold weather and strenuous exercise.  The Veteran reported having to stay in bed due to those symptoms but this was not ordered by a doctor.  The Veteran denied a history of bladder and bowel incontinence.  There were no deformities of the back such as kyphosis or scoliosis.

The Veteran's lumbar spine showed forward flexion to 75 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, and right lateral flexion 30 degrees.  Left rotation was to 40 degrees and right lateral rotation was to 40 degrees.  However, the movements were performed in a stiff manner with pain on extension and flexion.  There was no weakened movement against resistance.  The examiner stated it was impossible to comment on DeLuca criteria without resorting to mere speculation.  

The Veteran received another VA examination in October 2008.  Here, flexion of the thoracolumbar spine was from 0 to 45 degrees with pain beginning at 45 degrees.  There was pain on active and passive motion with pain after repetitive use but no additional loss of motion on repetitive use.  Extension of the spine was from 0 to 5 degrees with pain beginning at 5 degrees.  There was pain on active motion, as well as pain after repetitive use but no additional loss of motion on repetitive use.  Right and left lateral flexion was from 0 to 15 degrees with pain beginning at 15 degrees.  There was pain on active motion and after repetitive use but no additional loss of motion on repetitive use.  Right lateral rotation was from 0 to 15 degrees with pain beginning at 15 degrees.  There was pain on active and passive motion and pain after repetitive use.  There was no additional loss of motion on repetitive use.  Left lateral rotation was from 0 to 20 degrees with pain beginning at 20 degrees.  There was pain on active motion as well as pain after repetitive use.  However, there was no additional loss of motion on repetitive use.  An X-ray report indicated that there was no evidence of fracture or subluxation of the lumbar vertebral bodies.  The interpediculate distance was within normal limits.  The examiner noted osseous sclerosis at the superior left sacroiliac joint.  The examiner stated this likely represented degenerative change.  

In a June 2009 statement from the Veteran, he reported that his back had not in fact "significantly improved" as apparently indicated in the earlier of the October 2008 VA examinations.  The Veteran asserted that the later of the two October VA examination reports reflected a more accurate assessment of his back disability.

In a July 2009 treatment note, the Veteran reported that his pain had begun to run his life.  The Veteran was able to perform daily activities but with pain.  In the last 3 months the Veteran denied any change in his bladder or bowel function and also any saddle paresthesia, foot drop, or night pain.  Another July 2009 VA treatment note indicted trunk flexion of 75 percent and extension of 75 percent.  An April 2010 statement from the Veteran highlighted that he had presented evidence of physical therapy sessions, the need for bed rest due to his back, and muscle spasm episodes.  A September 2010 progress note highlighted the Veteran's chronic low back pain and that it was aggravated by bending, working in the yard, and pushing.  Another September 2010 VA treatment note found no midline tenderness, but did note mild paraspinous spasms.  

The Veteran's next VA examination was in December 2010.  It indicated the severity of the back flare-ups was moderate with a weekly frequency.  The duration of the flare-ups was 3 to 7 days.  The precipitating factors were yard work.  The Veteran stated that he no longer did yard work and he no longer ran for exercise due to his back.  There was a history of decreased motion, stiffness, spasm, and spine pain but no weakness.  There was a report of throbbing pain of moderate severity on a constant basis.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, or fecal incontinence.  There was similarly no erectile dysfunction.  There was history of numbness, paresthesias, and leg or foot weakness.  There was also history of falls and unsteadiness.  

Upon examination the Veteran's posture and gait were normal.  There were no abnormal spinal curvatures as well as no thoracolumbar spine ankylosis.  There were no spasms, atrophy, or guarding.  With regard to active range of motion, flexion was from 0 to 59 degrees, extension was from 0 to 19 degrees.  Left lateral flexion was from 0 to 24 degrees, left lateral rotation was from 0 to 19 degrees, right lateral flexion was from 0 to 24 degrees, and right lateral rotation was from 0 to 20 degrees.  There was objective evidence of pain on active motion.

There was objective evidence of pain following repetitive motion with limitations after three repetitions.  The most important factor noted was pain.  Flexion was from 0 to 59 degrees, extension from 0 to 19 degrees, left lateral flexion 0 to 24 degrees, left lateral rotation 0 to 13 degrees; right lateral flexion 0 to 24 degrees; right lateral rotation 0 to 17 degrees.  The Veteran's back disability had moderate effects on chores, severe effects on exercise, and mild effects on other activities of daily living.  At the time of the examination, the Veteran was still employed.  He had however lost two weeks of work in the past 12-month period.

A September 2012 VA treatment note indicated a current pain rating of eight out of ten in the Veteran's back.  The Veteran however denied numbness, tingling, and burning.  Yet another treatment note from that month indicated that the Veteran needed to stand often throughout the day due to his pain levels.  A later treatment note from that month indicated that the pain in the Veteran's back was radiating to his left lower extremity but again no numbness or weakness, but was worse when walking.  There were no bladder symptoms.  A November 2012 VA treatment note detailed no localized tenderness in the sacroiliac and no neurological deficit.  In a July 2013 VA treatment note, the Veteran reported he felt as though his spine was compressed.  In another July 2013 treatment note, the Veteran continued to refer to a grinding, still compressed dull pain in the midline of his lumbar spine.  He stated his back hurt with a steady dull jolt if he jumps.

In a February 2014 statement, the Veteran reported having bad episodes with his lower back ranging from numbness and severe spasms and taking days off from work due to pain issues.  The Veteran also stated he had noticed an increase in pain in the last few years.  A March 2014 VA treatment note indicated the Veteran had pain of a seven or eight intensity consistently and had difficulty tolerating sitting and standing and walking.  

The Veteran's most recent VA examination was in May 2014.  The Veteran had a diagnosis of a lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported flare-ups of his back after high levels of physical activity or excessive turning.  The pain he experienced was usually moderate then turned severe and would stay that way for three to eight days.  Initial range of motion of the Veteran's spine was forward flexion to 65 degrees with painful motion beginning at 40 degrees.  Extension was to 30 degrees or greater with painful motion beginning at 20 degrees.  Right lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral flexion was to 30 degrees or greater with painful motion beginning at 20 degrees.  Right lateral rotation was to 30 degrees or greater with no evidence of painful motion.  Left lateral rotation was to 30 degrees or greater with objective painful motion beginning at 20 degrees.  

After repetitive use testing, the Veteran's forward flexion was to 60 degrees, extension was to 30 degrees or greater, right lateral flexion was to 30 degrees or greater, and left lateral flexion was to 25 degrees.  Right lateral rotation after repetitive use was to 30 degrees or greater and left lateral rotation was to 25 degrees.  The functional loss indicated was in the form of less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation.  This came in the form of "moderate tenderness at left paravertebral spinal muscles and left sacro-iliac joint to palpation."  There was no muscle spasm that resulted in abnormal gait or spinal contour.  There was no guarding that resulted in abnormal gait or spinal contour.  There was no ankylosis of the spine.  The examiner indicated that the Veteran had IVDS of the spine.  The Veteran had incapacitating episodes in the past twelve months.  These episodes had a total duration of at least four weeks but less than six weeks during the past 12 months.

The examiner also gave values for a typical flare-up for the Veteran.  The examiner stated that, each due to pain, flexion would be from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 10 degrees, right rotation from 0 to 10 degrees, and left rotation from 0 to 10 degrees.

Analysis

The Board finds that the Veteran's low back disability, when flare-ups due to pain and functional loss are accounted for, more closely approximates the criteria for a 40 percent rating, but not higher, for the entirety of the appeal period.

Initially, the May 2014 VA examiner was the first examiner to indicate range of motion measurements during the Veteran's flare-ups.  The examiner stated that during flare-ups, the Veteran's forward flexion of the spine was from 0 to 20 degrees.  This is within the range required for a rating of 40 percent.  By the Veteran's own reports, his pain causing flare-ups was quite frequent.  As early as April 2007 the Veteran reported stiffness in his back.  During his October 2008 VA examination, the Veteran noted back pain daily with flare-ups that would occur during cold weather and after physical activity.  Additionally he reported the flare-ups would occur upon moving the wrong way and bending forward touching his toes.  In an April 2010 statement from the Veteran, he reported the need for bed rest due to his back and muscle spasms episodes.  By the time of his December 2010 VA examination, the Veteran yet again reported back flare-ups weekly lasting at least three days.  The Veteran also stated that he no longer ran or did yard work.  He had throbbing pain of moderate severity on a constant basis by his own report.  By September of 2012, the Veteran rated his pain as an eight out of ten.  By February 2014 the Veteran reported that he had noticed an increase in his back pain.  Finally, by his most recent VA examination, the Veteran indicated that his back flare-ups would have severe pain that would last from three to eight days.  

The Veteran has reported the frequency, duration, an intensity of his back flare-ups throughout the appeal period.  Based on his reports, the May 2014 VA examiner indicated that during these flare-ups, the Veteran's forward flexion would be to at most 20 degrees.  The Board acknowledges that the Veterans forward flexion of the spine has at times during the appeal period been greater than 30 degrees.  See VA examination reports in October 2008 and December 2010.  However, the Veteran has also reported consistent functional loss during the appeal period in addition to the weekly flare-ups.  This has taken the form of stiffness as early as April 2007.  Similarly, the Veteran has reported not being able to engage in exercise, running or walking for prolonged periods, and not being able to twist or bend and touch his toes.  Furthermore, the Veteran had tenderness and muscle spasms as early as July 2009.  A March 2014 VA treatment noted the Veteran had trouble tolerating sitting and standing.  These symptoms further support the Board's finding that the Veteran's low back disability more closely approximates a 40 percent rating, particularly given the 2014 VA examiner's finding that flexion would be limited to approximately 20 degrees during flare-ups.  

Thus, considering the entire disability picture throughout the appeal period, the Veteran's service-connected low back disability warrants a 40 percent evaluation, but no higher.  This is so because at no time during this period has the evidence shown unfavorable ankylosis of the spine, which is required for the next higher rating of 50 percent..

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability.  The symptoms of the Veteran's service-connected low back disability, such as limitation of range of motion, functional limitation, pain and associated objective neurologic abnormalities are specifically contemplated by the schedular criteria.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.  Given the variety of ways in which the rating schedule contemplates limitation and functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board is also mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU was not raised as the evidence of record indicates that the Veteran is currently employed and has been throughout the entirety of the appeal period.


ORDER

For the period beginning April 14, 2007 a 40 percent rating, but no higher, for lumbosacral strain with degenerative joint disease (DJD) of the sacroiliac joints with residuals of a fracture of the 12th thoracic (T12) vertebra is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Left Hip Claim

A January 2016 rating decision denied service connection for a left hip disability.  In February 2016, the Veteran submitted a proper NOD to this rating.  Although the RO may be processing this appeal, the RO has not yet issued an SOC as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29 (2015).  The Board must remand this claim to accomplish this step.  Manlincon, 12 Vet. App. at 240-41 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for osteoarthritic changes, left hip.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


